DETAILED ACTION
This is the First Action on the Merits for U.S. Patent Application No. 16/949,384, filed 28 October 2020.
Claims 1–20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because it does not end in a period.  M.P.E.P. § 608.01(m).
Claim 13 is objected to because in the first two lines, the phrase “producing the image comprising producing a red, green, blue, and infrared image” is ungrammatical.  It is suggested that the claim be amended to recite “producing the image comprising a red, green, blue, and infrared image”, or “producing the image comprises producing a red, green, blue, and infrared image”.
Claims 6 and 13 are objected to for want of conformity with 37 C.F.R. § 1.75(i), which requires each element or step in a claim to be placed in a separate indentation.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5 and 6 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
Claims 5 and 6 each recite the limitation "the standard color processing pipeline".  There is insufficient antecedent basis for this limitation in the claim.  Claims 5 and 6 are each dependent on claim 2, but claim 4, not claim 2, introduces the standard color processing pipeline.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1–3, 11–13, and 15–20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2019/0350505 A1 (“Fukuda”).
Fukuda, directed to a remote SpO2 sensor, teaches with respect to claim 1, an imaging system comprising:
an image sensor that includes infrared pixels (Fig. 14, combined IR-RGB camera 200c); and
color processing circuitry that includes infrared-marking circuitry [that] comprises:
hue angle determination circuitry (¶¶ 0048, 0051–52 operation in HSV color space)
cell means determination circuitry (¶ 0048, averaging color signal data around noticed pixel to output a smoothed color signal), and
near-infrared determination circuitry (¶¶ 0077–78, outputting IR data signal 101b for SpO2 detection).

Regarding claim 2, Fukuda teaches the imaging system defined in claim 1 wherein the color processing circuitry is configured to output an infrared-marked tone-mapped color image (Fig. 14, output of combined IR-RGB camera to data displaying section 108)[.]

Regarding claim 3, Fukuda teaches the imaging system defined in claim 2 wherein the infrared-marked tone-mapped color image is an infrared-marked tone-mapped standard red, green, and blue image (¶ 0077, camera produces combined RGB-IR component images).

Regarding claim 11, Fukuda teaches the imaging system defined in claim 1 further comprising:
a filter with two or more pass bands, wherein a first pass band is across the visible band and the other pass bands are across portions of near-infrared wavelengths (¶ 0077, IR-color filters).

Regarding claim 12, Fukuda teaches a method of operating an imaging system, the method comprising:
producing an image using an image sensor having repeating unit cells of pixels, including infrared pixels (Fig. 14, combined IR-RGB camera 200c);
performing color processing on the image to produce a color tone-mapped image with near-infrared color artifacts (id., output of combined IR-RGB camera 200c);
determining image regions having a hue angle within an expected range (¶ 0051, detecting flesh color in HSV space);
determining image regions within a selected signal range (id., flesh color detection relies on HSV values);
determining image regions with a near-infrared ratio above a threshold (¶ 0070, using IR and color ratio values to calculate SpO2); and
marking regions of the tone-mapped image that have the hue angle within the expected range, fall within the saturation signal range, and are above the near-infrared ratio threshold (¶ 0077, camera produces combined RGB-IR component image).

Regarding claim 13, Fukuda teaches the method defined in claim 12 wherein producing the image comprising [sic] producing a red, green, blue, and infrared image (Fig. 14, output of combined IR-RGB camera to data displaying section 108; ¶ 0077, camera produces combined RGB-IR component images)
and wherein performing the color processing on the image comprises producing a tone-mapped standard red, green, and blue image with near-infrared color artifacts (id.).

Regarding claim 15, Fukuda teaches the method defined in claim 13 wherein determining the image regions within the selected signal range comprises:
determining a mean signal of the red, green, and blue pixels within each unit cell of pixels in the image sensor (¶ 0048, averaging color signal data around noticed pixel to output a smoothed color signal).

Regarding claim 16, Fukuda teaches the method defined in claim 14 wherein determining the image regions with near-infrared ratios above the threshold comprises:
determining a ratio between the near-infrared pixel response and the mean signal of the red, green, and blue pixels within each unit cell of pixels in the image sensor (¶ 0070, ratio of color amplitude signal to IR signal).

Regarding claim 17, Fukuda teaches the method defined in claim 12 further comprising:
outputting the infrared-marked color tone-mapped image to a machine vision system (¶¶ 0069–73, using color signals to measure SpO2 or a display (Fig. 14, data displaying section 108).

Regarding claim 19, Fukuda teaches an imaging device that outputs an infrared-marked tone-mapped color image, the imaging device comprising:
an image sensor having an array of red, green, blue, and infrared pixels that respectively produce red, green, blue, and infrared image signals (Fig. 14, combined IR-RGB camera 200c);
a dual-band filter having visible light and near-infrared light pass bands that filters light incident on the image sensor (¶ 0077, IR-color filters); and
processing circuitry that produces the infrared-marked tone-mapped color image (Fig. 14, SpO2 calculation section 600).

Regarding claim 20, Fukuda teaches the imaging device defined in claim 19 wherein the color processing circuitry comprises:
hue angle determination circuitry, cell means determination circuitry, and near-infrared ratio determination circuitry that determine regions of the image to mark (¶ 0057, flesh color area calculation section 557a).

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4–6 are rejected under 35 U.S.C. § 103 as being unpatentable over Fukuda in view of Applicant-Admitted Prior Art (AAPA).
Claims 4 and 5 each are directed to a “standard color processing pipeline”.  The characterization of the pipeline in the claims and the specification as “standard” is interpreted as a concession that its components and functionalities were known to exist by Applicant at the time of effective filing.  See Pharmastem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1362 (Fed. Cir. 2007) (admissions of prior art within the specification are considered binding).
Regarding claim 6, Fukuda teaches the imaging system defined in claim 2 wherein the image sensor further includes red, green, and blue image pixels (¶ 0077, camera produces combined RGB-IR component images)
and wherein the [sic] standard color processing pipeline is configured to produce a tone-mapped standard red, green, and blue image (“standard” pipeline considered binding admission of prior art).

Claims 7, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda in view of U.S. Patent Application Publication No. 2020/0304732 A1 (“Finlayson”).
Claim 7 is directed to calibrating the hue angle determination circuitry using a hue angle test image.  Fukuda does not teach this limitation.  However, Finlayson, directed to multispectral imaging, teaches with respect to claim 7:
The imaging system defined in claim 2 wherein the hue angle determination circuitry is configured to produce a hue angle test image with marked regions that fall within an expected hue angle range (¶ 0076, using image having calibrated targets to determine QE curve for RGB-IR images).  It would have been obvious to one of ordinary skill in the art at the time of effective filing to calibrate the Fukuda system using the Finlayson target images, in order to generate a reference for future imaging.  Finlayson ¶ 0076.

Regarding claim 8, Fukuda in view of Finlayson teaches the imaging system defined in claim 7 wherein the cell means determination circuitry is configured to produce a means test image with marked regions that fall within a signal level range (Finlayson ¶ 0076, calibration image uses filter to produce desired spectrum).

Regarding claim 14, Fukuda in view of Finlayson teaches the method defined in claim 13 wherein determining the image regions having the hue angle within the expected range comprises:
calculating an image in LAB color space from the tone-mapped standard red, green, and blue image (Finlayson ¶ 0014, outputting RGB pixel values in CIELAB color space);
producing a hue angle image based on the image in LAB color space (¶ 0080, operation to preserve hue and saturation); and
determining an expected hue angle range for objects of interest based on reflectivity and spectrum of scene illumination (Fukuda ¶ 0048, flesh colors).

Claims 9 and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Fukuda in view of Finlayson and in view of Cultural Heritage Science Open Source, “Technical Photography and MSI calibration card” (archived 24 December 2019), available at https://web.archive.org/web/20191224173635/https://chsopensource.org/technical-photography-msi-calibration-card/ (“CHSOS”).
Claims 9 and 10 are directed to a ratio test image with marked regions that exceed a near infrared ratio threshold, with claim 10 further reciting redundant limitations with parent claims 7 and 8.  Finlayson does not teach test images having such infrared marked regions.  However, CHSOS teaches a photography calibration card useful for multispectral imaging, of which the calibration card is non-reflective in infrared but for a cadmium red swatch having known reflectance values for visible and NIR light.  It would have been obvious to one of ordinary skill in the art at the time of effective filing to build the Finlayson calibration system to use a cadmium red swatch, as taught by CHSOS, to check correct infrared imaging.

Claim 18 is rejected under 35 U.S.C. § 103 as being unpatentable over Fukuda in view of U.S. Patent Application Publication No. 2021/0075978 A1 (“Sowa”).
Fukuda teaches the method defined in claim 17 wherein marking the regions of the tone-mapped color image comprises marking the regions of the image that have high-infrared reflectivity (Fig. 13, ¶ 0070; higher ratios of color/IR indicates greater oxygen saturation).
The claimed invention differs from Fukuda in that the claimed invention teaches marking regions that correspond to foliage in an image scene, but Fukuda is limited to SpO2 saturation detection.  However, Sowa, directed to hybrid visible and NIR imaging, teaches that this technology is suitable both for medical imaging to determine blood oxygenation as in Fukuda (¶ 0004), and crop health by analyzing the reflected multispectral or hyperspectral signature from vegetation (¶ 0002).  It would have been obvious to one of ordinary skill in the art at the time of effective filing to adapt the Fukuda camera for an agricultural application as taught by Sowa, for the greater utilities of assessing crop health and analyzing the presence of pollutants.  Sowa ¶ 0002.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication No. 2019/0174043 A1
U.S. Patent Application Publication No. 2018/0069996 A1
U.S. Patent Application Publication No. 2016/0283791 A1
U.S. Patent Application Publication No. 2008/0111894 A1
U.S. Patent Application Publication No. 2007/0183657 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David N Werner/Primary Examiner, Art Unit 2487